IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45142

STATE OF IDAHO,                                 )
                                                )   Filed: July 16, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
DAVID EUGENE BLONG,                             )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and sentence, affirmed; order denying Idaho Criminal
       Rule 35 motion, affirmed.

       Fyffe Law, LLC; Robyn A. Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       David Eugene Blong pleaded guilty to aggravated battery by causing great bodily harm,
disability or permanent disfigurement, Idaho Code § 18-907(1)(a), with an enhancement for use
of a deadly weapon in the commission of a felony, I.C. § 19-2520.     The district court sentenced
Blong to a unified thirty-year sentence, with fifteen years determinate. Blong filed an Idaho
Criminal Rule 35 motion, which the district court denied. Blong appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103

                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Blong’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Blong’s I.C.R. 35 motion, we conclude no abuse of
discretion has been shown.
        Therefore, Blong’s judgment of conviction and sentence, and the district court’s order
denying Blong’s I.C.R. 35 motion, are affirmed.




                                                     2